UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1568


In Re:   SALEEM PORTER,

                Petitioner.




               On Petition for Writ of Prohibition.
                       (3:01-cr-00272-RLW-1)


Submitted:   December 16, 2010              Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Saleem Porter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Saleem       Porter    petitions        for     a    writ       of   prohibition,

seeking an order preventing District Judge Richard L. Williams

from punishing him for any violation of his supervised release.

Porter argues that he should not have to serve any term of

supervised       release        because,    he   alleges,             the    district          court

failed to inform him about supervised release at his guilty plea

hearing.    We conclude Porter is not entitled to relief.

             A   writ      of    prohibition         should       not       issue    unless       it

“clearly appears that the inferior court is about to exceed its

jurisdiction.”          Smith      v.   Whitney,      116        U.S.    167,       176   (1886).

Because it is a drastic remedy, a writ of prohibition should

only be granted when the petitioner’s right to the requested

relief is clear and indisputable, In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th

Cir. 1981), and there are no other adequate means of relief.                                      In

re Bankers Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).                                   A writ

of prohibition may not be used as a substitute for the normal

appellate process.          Missouri, 664 F.2d at 180.

             The    record        reveals    that      Porter          has    filed       in    the

district    court     a    petition        for   a    writ       of     error     coram        nobis

contesting the imposition of his term of supervised release.

Therefore, although we grant leave to proceed in forma pauperis,

we   deny   Porter’s       petition        for   a    writ        of    prohibition.              We

                                             2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                      PETITION DENIED




                                    3